1
2
3
                                                              JS-6
4
5
6
7
8                          UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11
     CONSUELO GUTIERREZ,                        Case No. 2:18-cv-04279-GW-KES
12
                  Plaintiff,
13                                                      JUDGMENT
            v.
14
15   NANCY A. BERRYHILL, Acting
16   Commissioner of Social Security,

17                Defendant.

18
19
           Pursuant to the Court’s Order Adopting the Report and Recommendation of
20
     the United States Magistrate Judge,
21
           IT IS ADJUDGED that this action is DISMISSED WITHOUT PREJUDICE.
22
23
     DATED: March 22, 2019
24
25                                         ____________________________________
26                                         GEORGE H. WU
                                           UNITED STATES DISTRICT JUDGE
27
28
